Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 5, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective November 20, 1974 because he lost his employment through misconduct in connection therewith. On claimant’s application for employment, he indicated he was a high school graduate. Subsequent investigation by his employer revealed that he had not completed high school. Claimant’s contentions in support of his claim were rejected by the board and there is substantial evidence to support its determination of misconduct (Matter of Collazo [Levine] 51 AD2d 603; Matter of Gunther [Levine] 47 AD2d 811). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.